DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al (US Patent No. 9,114,806).
Regarding claim 1, Wang teaches A method for optimized control of a hybrid vehicle powertrain, the method comprising: 
determining, by an electronic controller, a plurality of operation points for a vehicle demand (figure 3 engine power curve 314 column 4 line 60-65 column 5 line 1-50), 
wherein each operation point defines a set of operating settings that, when applied to the hybrid vehicle powertrain, will cause the vehicle to perform according to the vehicle demand, 
wherein the set of operating settings includes an engine torque for a combustion engine of the hybrid vehicle and a motor torque for an electric motor of the hybrid vehicle, and (figure 3)
wherein the vehicle demand includes a target vehicle torque; (figure 4 column 5 line 55-65)
determining, by the electronic controller, a fuel consumption rate and a rate of change of the state-of-charge of a battery of the hybrid vehicle for each of the plurality of operation points; and (figure 4 column 5 line 55-65)
defining an optimization function (predictive information) for the hybrid vehicle, wherein the optimization function defines a set of operation points from the plurality of operation points that each provides a lowest fuel consumption rate for a different value of a plurality of values of the rate of change of the state-of-charge (412 figure 4 optimization function is predictive information for future time window T that indicates future boost/charge activity column 6 line 1-15. Coming from sources like GPS column 4 line 45-63. 428 and 436 figure 4 is the optimization function that provides plurality of operating points for lowest fuel consumption for a different state of charge).
Regarding claim 2, Wang teaches further comprising operating the hybrid vehicle based on the optimization function by 
determining a target rate of change of the state-of-charge, (426 or 434 figure 4)
identifying an operation point from the optimization function for the target rate of change of the state-of-charge, and (428 and 436 figure 4)
operating the combustion engine and the electric motor based on the operating settings defined by the identified operation point (430 or 438 figure 4).
Regarding claim 3, Wang teaches  further comprising generating an optimization look-up table based on the optimization function, wherein the optimization look-up table is configured to receive as input a value indicative of a target rate of change of the state-of-charge and to produce as an output a set of operating settings for an operation point defined by the optimization function for the target rate of change of the state-of-charge (figure 4 430, 438, 428 and 436. Column 5 line 45-65 lookup tables for hybrid performance are well known).
Regarding claim 4, Wang teaches further comprising defining a plurality of optimization functions, wherein each optimization function of the plurality of optimization functions defines a set of operation points for a different vehicle demand (430 or 438 figure 4. 428 or 436 figure 4).
Regarding claim 5, Wang teaches further comprising operating the hybrid vehicle based on the plurality of optimization functions by 
receiving, by the electronic controller, a signal indicative of a current vehicle demand, identifying an optimization function of the plurality of optimization functions corresponding to the current target vehicle demand, determining a target rate of change of the state-of-charge, 
identifying an operation point for the target rate of change of the state-of-charge based on the optimization function corresponding to the current target vehicle demand, and 
operating the combustion engine and the electric motor based on the operating settings defined by the identified operation point to provide vehicle performance in accordance with the current vehicle demand and an actual rate of change of the state-of- charge in accordance with the target rate of change of the state-of-charge (figure 4).
Regarding claim 6, Wang teaches further comprising generating an optimization look-up table based on the plurality of optimization functions, wherein the optimization look-up table is configured to 
receive as input a value indicative of a target rate of change of the state-of-charge and one or more values indicative of a current vehicle demand, and 
produce as an output a set of operating settings for an operation point defined by the optimization function corresponding to the current vehicle demand for the target rate of change of the state-of-charge (figure 4).
Regarding claim 7, Wang teaches wherein determining the fuel consumption rate and the rate of change of the state-of-charge of a battery of the hybrid vehicle for each of the plurality of operation points includes 
operating the hybrid vehicle based on the operating settings defined by each operation point of the plurality of operation points to provide vehicle performance in accordance with the vehicle demand, and 
measuring an actual fuel consumption rate while operating the hybrid vehicle based on the operating settings defined by each operation point of the plurality of operation points (figure 4 column 5 line 50-65 measuring fuel consumption is well known).
Regarding claim 8, Wang teaches wherein defining the optimization function for the vehicle demand includes 
plotting each operation point of the plurality of operation points in a two- dimensional graph based on the fuel consumption rate of each operation point as a function of the rate of change of the state-of-charge, and (column 5 line 45-65 well known)
defining the optimization function as a line defining a lower boundary of an area of the graph occupied by the plurality of operation points (figure 3 and 4).
Regarding claim 9, Wang teaches wherein defining the optimization function for the vehicle further includes determining a mathematical equation defining the line of the optimization function from the two-dimensional graph (column 5 line 45-65 well known).
Regarding claim 10, Wang teaches wherein determining, by the electronic controller, the plurality of operation points for the vehicle demand includes determining by the electronic controller of an external computer system, the plurality of operation points for the vehicle demand, 
the method further comprising transmitting the optimization function from the external computer system to a vehicle controller of the hybrid vehicle for use by the vehicle controller in operating the powertrain of the hybrid vehicle (column 5 line 45-65 well known and column 4 line 45-65).
Regarding claims 11-19, see the rejection for claims 1-10 as the limitations are substantially similar.
Regarding claim 20, Wang teaches wherein the electronic controller includes a vehicle controller (figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747